        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANE DOE                         :
                                 Plaintiff
                                  :
                                  : No. 2:19-cv-02881-KSM
      v.                          :
                                  :
 THE HOSPITAL OF UNIVERSITY OF    : CIVIL ACTION
 PENNSYLVANIA, THE TRUSTEES OF    :
 THE UNIVERSITY OF PENNSYLVANIA, :
 THE UNIVERSITY OF PENNSYLVANIA, :
 THE UNIVERSITY OF PENNSYLVANIA :
 HEALTH SYSTEM, DR. OCTAVIA       :
 PICKETT-BLAKELY, JOHN DOES 1-10, :
 AND, POLICE OFFICERS RICHARD     :
 ROES 1-10                        :
                                  :
                      Defendants. :

                                             ORDER

      AND NOW, this _______ day of __________________, 2020, upon

consideration of the Motion of Plaintiff, Jane Doe, for Leave to Amend Under Rule 15

(doc. 36), and the opposition thereto filed by the Penn Defendants, it is hereby

ORDERED that the Motion is DENIED.



                                                     BY THE COURT:



                                                     _________________________
                                                     The Hon. Karen S. Marston
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 2 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANE DOE                         :
                                 Plaintiff
                                  :
                                  : No. 2:19-cv-02881-KSM
      v.                          :
                                  :
 THE HOSPITAL OF UNIVERSITY OF    : CIVIL ACTION
 PENNSYLVANIA, THE TRUSTEES OF    :
 THE UNIVERSITY OF PENNSYLVANIA, :
 THE UNIVERSITY OF PENNSYLVANIA, :
 THE UNIVERSITY OF PENNSYLVANIA :
 HEALTH SYSTEM, DR. OCTAVIA       :
 PICKETT-BLAKELY, JOHN DOES 1-10, :
 AND, POLICE OFFICERS RICHARD     :
 ROES 1-10                        :
                                  :
                      Defendants. :

                                             ORDER

      AND NOW, this _______ day of __________________, 2020, upon

consideration of the Motion of Plaintiff, Jane Doe, for Leave to Amend Under Rule 15

(doc. 36), and the opposition thereto filed by the Penn Defendants, it is hereby

ORDERED that the Motion is GRANTED IN PART and DENIED IN PART. IT IS

FURTHER ORDERED that:

   1. Plaintiff shall not be permitted to proceed on any claims against Dr. Norman

      Randolph;

   2. Plaintiff shall not be permitted to proceed against Dr. Octavia Pickett-Blakely on

      Counts V (Reckless Conduct), VI (Gross Negligence), VII (Negligence), XVII (14th

      Amendment), XVIII (Title VII), XXII (ADA Title III), or XXIII (Rehabilitation Act);

   3. Plaintiff shall not be permitted to proceed against Defendants The Trustees of the

      University of Pennsylvania, The Hospital of the University of Pennsylvania, The
    Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 3 of 24




   University of Pennsylvania Health System, or Dr. Octavia Pickett-Blakely on

   Counts VIII through XVII (4th and 14th Amendments).

4. Plaintiff shall not be permitted to proceed against any of the Penn Defendants or

   putative defendants on Count XXI (ADA Title II).

5. Plaintiff shall be permitted to file a Second Amended Complaint and is directed to

   file a Second Amended Complaint in accordance with this Order within 10 days

   of the date of this Order.

6. The Penn Defendants shall file a response to the Second Amended Complaint in

   accordance with the Federal Rules of Civil Procedure.



                                              BY THE COURT:



                                              _________________________
                                              The Hon. Karen S. Marston




                                        2
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 4 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANE DOE                         :
                                  Plaintiff
                                  :
                                  : No. 2:19-cv-02881-KSM
      v.                          :
                                  :
 THE HOSPITAL OF UNIVERSITY OF    : CIVIL ACTION
 PENNSYLVANIA, THE TRUSTEES OF    :
 THE UNIVERSITY OF PENNSYLVANIA, :
 THE UNIVERSITY OF PENNSYLVANIA, :
 THE UNIVERSITY OF PENNSYLVANIA :
 HEALTH SYSTEM, DR. OCTAVIA       :
 PICKETT-BLAKELY, JOHN DOES 1-10, :
 AND, POLICE OFFICERS RICHARD     :
 ROES 1-10                        :
                                  :
                      Defendants. :

           DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
          PLAINTIFF’S MOTION FOR LEAVE TO AMEND UNDER RULE 15

       Defendants, The Trustees of the University of Pennsylvania (incorrectly identified

as “The University of Pennsylvania”) (“Penn”), The Hospital of University of

Pennsylvania (“HUP”), The University of Pennsylvania Health System, and Dr. Octavia

Pickett-Blakely (collectively, the “Penn Defendants”), hereby oppose Plaintiff’s Motion

for Leave to Amend Under Rule 15 (doc. 36).

       Plaintiff requests leave to amend the complaint for the third time. She now seeks

to add six defendants, ten counts, including new constitutional claims that could have

been filed from the start, and multiple new factual allegations. Plaintiff’s untimely

proposed amendment should be prohibited altogether because it violates this Court’s

Scheduling Order. In the alternative, the proposed amendments that are futile and

prejudicial should be rejected.
         Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 5 of 24




I.     BACKGROUND AND PROCEDURAL POSTURE

       Plaintiff commenced this action with the filing of a Complaint on July 2, 2019

against the Penn Defendants. (Doc. 1.) In her Complaint, Plaintiff accused the Penn

Defendants of the intentional torts of assault, battery, intentional infliction of emotional

distress, false imprisonment, and privacy violations; medical malpractice; and

employment discrimination under Title VII of the Civil Rights Act, the Americans With

Disabilities Act (“ADA”), and the Rehabilitation Act. (Id.)

       Following a series of letters to the Court about the bases for dismissal of certain

of Plaintiff’s claims, in accordance with Judge Goldberg’s policies1, Plaintiff filed an

Amended Complaint on October 3, 2019 (doc. 19). The Amended Complaint asserted

claims of: (i) assault; (ii) battery; (iii) intentional infliction of emotional distress; (iv) false

imprisonment; (v) reckless conduct; (vi) gross negligence; (vii) negligence; (viii) violation

of right of privacy; (ix) violation of Title VII; (x) wrongful termination; (xi) violation of Title

I of the ADA; (xii) violation of Title III of the ADA; and (xiii) violation of the Rehabilitation

Act. (Id.) The Penn Defendants filed a Partial Motion to Dismiss the Amended

Complaint (doc. 23), which motion is fully briefed and pending before this Court.

       On March 12, 2020, the Penn Defendants served their initial disclosures upon

Plaintiff. (The Penn Defendants’ Initial Disclosures are attached as Exhibit 1.) As

required by Rule 26(a), the Penn Defendants identified the persons likely to have

discoverable information that may be used to support the claims and defenses in this

case. (Id.)




1 This case was reassigned to The Honorable Karen S. Marston on February 27, 2020
(doc. 28).
                                                  2
          Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 6 of 24




         This Court held a Rule 16 telephonic conference on March 13, 2020 and issued a

Scheduling Order the same day (doc. 31). This Court’s Scheduling Order required that

all motions to amend the complaint and to join or add additional parties be filed by

March 30, 2020. (Id. at ¶ 2.) This Court further provided:

               Absent good cause shown, after March 30, 2020—and no
               later than May 13, 2020—the parties may amend their
               pleadings only to rename, add, or remove named parties in
               this case. Absent good cause shown, any motion to amend
               after March 30, 2020 may not alter the factual or legal
               allegations in the pleadings.

(Id. at n.1.) Under this Court’s current Scheduling Order, the discovery end date is five

weeks away and Plaintiff has not even provided responses to the most basic discovery

to allow the parties to begin meaningful discovery.2

         On May 13, 2020, having done no due diligence or propounded any discovery

upon the Penn Defendants3 – but instead relying solely on the Penn Defendants’ Initial

Disclosures served two months earlier – Plaintiff first provided the Penn Defendants’

counsel with a copy of the proposed Second Amended Complaint. The proposed

Second Amended Complaint does much more than “rename, add, or remove named

parties.” Rather, the Second Amended Complaint adds six defendants, ten counts, and

fourteen pages of new allegations. (Doc. 36-1 at Exhibit A.) Specifically, the Second

Amended Complaint adds six defendants: Dr. Randolph Newman4, HUP Security




2 This Court has ordered Plaintiff to provide responses to the Penn Defendants’
interrogatories and document requests by June 5, 2020. (Doc. 37.)
3   Plaintiff did not propound discovery on the Penn Defendants until May 29, 2020.
4The anesthesiologist’s name is actually Dr. Norman Randolph. He will be referred to
as “Dr. Randolph” throughout this opposition.
                                             3
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 7 of 24




Officer Nicholas Cattolico, HUP Security Officer Jenvoir Chin, Penn Police Officer

Christopher Denschuick, Penn Police Officer John Alexander, and Penn Police Officer

Nick DiPallo, all of whom were named in the Penn Defendants’ Initial Disclosures as

merely having knowledge of the allegations or being present for some portion of the

incident alleged in the complaint. Notably, Dr. Randolph was clearly identified in the

medical records as having been involved in Plaintiff’s care at the time of the events at

issue, which records have been in the possession of Plaintiff and her counsel since the

outset of this litigation. See original Complaint (doc. 1) at ¶¶ 18 (referencing the

absence of certain information from Plaintiff’s medical records), 85 (same). The

proposed Second Amended Complaint also includes 23 counts (10 more than the 13

counts in the Amended Complaint), including new counts based on the Fourth

Amendment, Due Process, and Equal Protection (Counts VIII-XVII).

       Because Plaintiff’s unjustifiably untimely proposed amendment violates this

Court’s Scheduling Order, leave to amend should be denied on that basis alone. In the

alternative, the newly asserted futile and prejudicial claims should not be permitted to

proceed.

II.    ARGUMENT

       A. Legal Standard

       At this phase of the case, Rule 15 of the Federal Rules of Civil Procedure permits

amendment only with the written consent of the opposing party or leave of court.

F.R.C.P. 15(a)(2). While the court “should freely give leave when justice so requires,”

the court is not required to do so when such an amendment would be inequitable or

futile. Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 174



                                             4
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 8 of 24




(3d Cir. 2010) (affirming the District Court on the ground that granting leave to amend

would have been futile because a third proposed amended complaint would have been

prejudicial to defendants). Futility "means that the complaint, as amended, would fail to

state a claim upon which relief could be granted." Id. at 175. The standard for

assessing futility is the “same standard of legal sufficiency as applies under [Federal]

Rule [of Civil Procedure] 12(b)(6).” Id. at 175, quoting Shane v. Fauver, 213 F.3d 113,

115 (3d Cir. 2000). In determining futility, the court will take all pleaded allegations as

true, in the light most favorable to the plaintiff. Should the Court refuse to grant leave to

amend, however, it has not abused its discretion where pleading deficiencies would not

have been remedied by proposed amendments. Id.

       Claims that are otherwise time-barred may be rescued if they are deemed to

“relate back” to the date of the original pleading, but only when certain conditions are

met. F.R.C.P. 15(c)(1). When amendment is sought to change the party or naming of

the party, the amending party must establish that, within 90 days of filing the complaint,

the party to be brought in by amendment (i) received notice of the action such that it will

not be prejudiced in its defense on the merits, and (ii) knew or should have known that

the action would have been brought against it, “but for a mistake concerning the proper

party’s identity.” F.R.C.P. 15(c)(1)(C).5 See Singletary v. Penn. Dep't of Corr., 266 F.3d



5Because Rule 15(c) is at issue, Plaintiff’s citation to Garrett v. Wexford Health, 938
F.3d 69 (3d Cir. 2019) is inapplicable. In Garrett, the Court reviewed a request to
amend under Rule 15(d), entitled “Supplemental Pleadings.” Rule 15(d) is used when a
party seeks to add a supplemental pleading regarding events that happened after the
date of the pleading to be supplemented. Here, Plaintiff does not seek to file a
supplemental pleading about events that happened after the filing of the original
Complaint on July 2, 2019. Rather, Plaintiff seeks to amend the Complaint and take
advantage of the relation back doctrine to salvage otherwise time-barred claims.


                                              5
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 9 of 24




186, 194 (3d Cir. 2001).6 Leave to amend may be denied when the moving party has

demonstrated “undue delay, bad faith or dilatory motives or the amendment is futile or

prejudicial.” Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000).

       The Penn Defendants do not dispute that the proposed amendments arise from

the same transaction or occurrence alleged in the original Complaint, nor do the Penn

Defendants dispute that the newly-named Defendants share counsel with the original

Defendants. What is disputed, however, is that Plaintiff should be permitted to take

advantage of the benefits of the relation back doctrine on claims that are futile,

prejudicial, and in violation of this Court’s Scheduling Order.

       B. Plaintiff’s Proposed Second Amended Complaint Violates this Court’s
          Scheduling Order.

       This Court’s Scheduling Order of March 13, 2020 required that all motions to

amend the complaint and join or add parties be filed by March 30, 2020. (Doc. 31 at ¶

2.) “Absent good cause shown,” any amendment after March 30, 2020 was solely for

the purpose of renaming, adding, or removing named parties; no factual or legal

allegations were to be altered. (Id. at n.1.) Nevertheless, Plaintiff filed the instant

motion on May 22, 2020, in which Plaintiff alters the factual and legal allegations in the

Complaint, adds parties, and adds claims. (Doc. 36.) Plaintiff’s motion does not even

attempt to set forth good cause for the late filing. Because Plaintiff’s proposed

amendment violates this Court’s March 13, 2020 Order, Plaintiff’s motion should be

denied in its entirety.




6The time period for serving the complaint in Rule 4(m) was changed from 120 days to
90 days in 2015, after Singletary, 266 F.3d 186.
                                              6
       Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 10 of 24




       C. Plaintiff Should Not Be Permitted to Assert Claims Against Dr.
          Randolph.7

       The Second Amended Complaint seeks, for the first time, to join Dr. Randolph,

the anesthesiologist who was involved in Plaintiff’s colonoscopy on February 20, 2018.

(Doc. 36-2 at ¶ 16.) Plaintiff attempts to assert the following claims against Dr.

Randolph:

            •   Assault (Count I)

            •   Battery (Count II)

            •   Intentional Infliction of Emotional Distress (Count III)

            •   False Imprisonment (Count IV)

            •   Reckless Conduct (Count V)

            •   Gross Negligence (Count VI)

            •   Negligence (Count VII)

            •   Violation of 14th Amendment Due Process – Failure to Intervene (Count

                XVII)

            •   Violation of Title VII – Sex Discrimination (Count XVIII)

            •   Violation of Title II of the ADA (Count XXI)

            •   Violation of the Rehabilitation Act (Count XXIII).




7 When defense counsel tried to confer with Plaintiff’s counsel about adding Dr.
Randolph to this lawsuit, we noted that there are consequences to naming doctors in
lawsuits, including reporting such lawsuits to the state medical board. 40 P.S. §
1303.903.


                                               7
       Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 11 of 24




           1. All of Plaintiff’s Claims Against Dr. Randolph are Time-Barred, and
              Plaintiff is Not Entitled to Salvage those Claims with the Relation
              Back Doctrine Because She Delayed in Bringing these Claims.

       The tort law claims asserted by Plaintiff against Dr. Randolph in Counts I through

VIII are subject to a two-year statute of limitations. 42 Pa. C.S. § 5524(1) and (2). The

14th Amendment Due Process claim is also subject to a two-year statute of limitations.

Garvin v. City of Phila., 354 F.3d 215, 220 (E.D. Pa. 2003). The incident at issue in the

proposed Second Amended Complaint occurred on February 20, 2018. Plaintiff’s

motion for leave to file the Second Amended Complaint was not filed until May 22,

2020. (Doc. 36.) Therefore, Plaintiff’s claims against Dr. Randolph are time-barred

unless salvaged by the relation back doctrine. Garvin, 354 F.3d at 220 (“The naming of

a John Doe defendant in a complaint does not stop the statute of limitations from

running or toll the limitations period as to that defendant.”), citing Talbert v. Kelly, 799

F.2d 62, 66 n.1 (3d Cir. 1986).

       The relation back doctrine is not intended to benefit plaintiffs who were “aware of

the identity of the newly named parties when she filed her original complaint and simply

chose not to sue them at that time.” Garvin, 354 F.3d at 221-22. When the failure to

name a prospective defendant in the original complaint was the result of a “fully

informed decision as opposed to a mistake concerning the proper defendant’s identity,

the requirements of Rule 15(c)(1)(C)(ii) are not met.” Goldberg v. Nimoityn, et al., No.

CIV.A. 14-980, 2014 U.S. Dist. LEXIS 169899, at *13 (E.D. Pa. Dec. 9, 2014) (finding

that plaintiff could not add a new party when plaintiff was well aware of which doctors

were in charge of the Decedent's care and which doctors made the objectionable

decisions that allegedly led to the Decedent's death and made the informed decision to



                                               8
       Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 12 of 24




not sue them, as opposed to a mistake. Thus, plaintiff failed to satisfy the elements of

the relation back doctrine). See also Lundy v. Adamar of New Jersey, Inc., 34 F.3d

1173, 1183 (3d Cir. 1994) (stating “[w]here there is a basis for the plaintiff to assert

liability against the party or parties name[d] in a complaint and there is no reason for

another party to believe that the plaintiff did anything other than make a deliberate

choice between potential defendants, courts have consistently held that the third

requirement of Rule 15(c)(3) is not met”).

       In the original Complaint, Plaintiff pled that information regarding the hospital

incident was missing from Plaintiff’s medical records and accused the Penn Defendants

of falsifying the medical records. (Doc. 1 at ¶¶ 18, 85. See also Amended Complaint

(doc. 19) at ¶¶ 18, 85; proposed Second Amended Complaint (doc. 36-2) at ¶ 113

(quoting from and inserting a portion of the medical records).) Certainly, if Plaintiff had

access to her medical records – enough to identify missing information and quote from

them – then she had access to Dr. Randolph’s name and identity, which appear

throughout her medical records as the anesthesiologist involved in Plaintiff’s care. For

reasons unexplained, Plaintiff chose not to name or identify Dr. Randolph in the original

or Amended Complaint, and instead waited until nearly one year into this lawsuit to

bring such claims with only five weeks of discovery remaining under the Court’s current

Scheduling Order. Plaintiff’s claims against Dr. Randolph are time-barred and cannot

be salvaged by the relation back doctrine.




                                              9
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 13 of 24




           2. Plaintiff’s Claims for Negligence, Gross Negligence, and Reckless
              Conduct are Medical Malpractice Claims that are Barred by Plaintiff’s
              Failure to Timely File a Certificate of Merit.8

       Pennsylvania law, as applied to medical malpractice claims asserted in federal

court, requires that a plaintiff asserting professional liability claims against licensed

professionals file a certificate of merit within sixty days of filing a complaint. Pa.R.C.P.

1042.6; Hasty v. Cty. of Montgomery, No. 12-4335, 2014 U.S. Dist. LEXIS 27147, ** 25-

26 (E.D. Pa. Mar. 4, 2014) (plaintiff must file a certificate of merit within sixty days of

filing a complaint asserting a claim for professional negligence); Liggon-Redding v.

Estate of Sugarman, 659 F.3d 258, 262-63 (3d Cir. 2011) (holding that the certificate of

merit requirement is substantive law, and thus applies to state law medical negligence

claims filed in federal court). Plaintiff in this case has never filed a certificate of merit.

On September 9, 2019, in accordance with Pa.R.C.P. 1042.7, the Penn Defendants

filed a Praecipe for Entry of Judgment of Non Pros based on Plaintiff’s failure to file a

certificate of merit. (Doc. 16.) Furthermore, Plaintiff’s counsel admitted during a

telephonic conference with Judge Goldberg on September 10, 2019 that she was

unable to retain an anesthesiologist to support a certificate of merit.

       As a result of Plaintiff’s failure to obtain a certificate of merit, Plaintiff removed the

phrase “medical malpractice” from the Amended Complaint and instead re-casted her

medical malpractice claims as claims based on negligence, gross negligence, and

reckless conduct. (Amended Complaint (doc. 19) at Counts V, VI, and VII.) Plaintiff

seeks to assert the same claims based on negligence, gross negligence, and reckless



8 The same argument is set forth in the Penn Defendants’ Partial Motion to Dismiss as
to Dr. Pickett-Blakely (doc. 23 at § IV.B) and still applies with equal force to Dr. Pickett-
Blakely as well.
                                               10
       Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 14 of 24




conduct in the proposed Second Amended Complaint against all Defendants, including

Dr. Randolph, a newly-named defendant. (Doc. 36-2 at Counts V, VI, and VII.) Plaintiff

should not be permitted to circumvent the requirement for a certificate of merit by re-

casting her medical malpractice claim as negligence-based claims. The filing of an

amended complaint does not alter Plaintiff’s obligation to file a certificate of merit within

60 days of the original complaint. See Ditch v. Waynesboro Hospital, 917 A.2d 317,

325-25 (Pa. Super. Ct. 2007), aff'd, 609 Pa. 464 (2011) ("Since [plaintiff] raised a

professional negligence claim in her original complaint, she was obligated to file a

[COM] within sixty days of her filing of the original complaint"); O'Hara v. Randall, 879

A.2d 240, 244-45 (Pa. Super. Ct. 2005); Hoover v. Davila, 862 A.2d 591, 594 (Pa.

Super. Ct. 2004).

       Where a complaint is predicated upon facts “constituting medical treatment that

involves the diagnosis, care, and treatment by licensed professionals,” the action must

be characterized as a professional negligence claim, i.e., medical malpractice, and not

ordinary negligence. Grossman v. Barke, No. 597 WDA 2003, 868 A.2d 561, 569 (Pa.

Super. Ct. Feb. 3, 2005) (“conduct is considered to be malpractice … when it

constitutes medical treatment, that is, when it involves diagnosis, care and treatment by

licenses medical professionals.”). In determining whether a claim is one of medical

malpractice versus one of ordinary negligence, the Court must consider (1) whether the

claim pertains to an action that occurred within the course of a professional relationship;

and (2) whether the claim raises questions of medical judgment beyond the realm of

common knowledge and experience. Grossman, 868 A.2d at 570. Ordinary-negligence

claims tend to raise issues within the common knowledge and experience of a



                                             11
       Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 15 of 24




layperson, whereas negligence of a physician is outside the bounds of the ordinary

knowledge and experience of laypersons. Id. at 566-67.

       In Counts V, VI, and VII of the proposed Second Amended Complaint, Plaintiff

asserts that:

       Defendants owed a duty and duties to Ms. Doe, including but not limited to
       treating her sensitivity to anesthesia competently, respecting the
       information she conveyed regarding her recovery, treating the difficult
       recovery completely and to do all that without further harming her or
       destroying her employment.

(Doc. 36-2 at ¶ 145, ¶ 149, ¶ 153.)

       While Plaintiff now has re-titled these claims as negligence-based claims,

Plaintiff’s claims actually sound in professional negligence, as it is claimed that the Penn

Defendants, licensed medical providers, failed to assess and ameliorate Plaintiff’s

sensitivity to anesthesia and deviated from an acceptable standard of care. The

medical malpractice allegations from the original Complaint assert that all Defendants,

including unidentified police officers and Penn,9 were aware of Plaintiff’s sensitivity to

anesthesia and failed to follow Plaintiff’s specific instructions about such sensitivity,

thereby causing her to be disoriented and panicked. (Complaint (doc.1) at ¶¶ 5-6, ¶¶

56-57, ¶¶ 112-114.) Now, Plaintiff attempts to circumvent the implications of the

representations she made to the Court by bringing forth virtually identical claims cloaked

in three different Counts based on the exact same conduct, now calling them “Reckless

Conduct” (Count V), “Gross Negligence” (Count VI), and “Negligence” (Count VII).




9Plaintiff erroneously continues to assert the newly-cast medical malpractice claims
against all defendants, including unidentified police officers.
                                             12
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 16 of 24




(Compare Complaint (doc. 1) at ¶¶ 111-114 with proposed Second Amended Complaint

at ¶¶ 144-156.)

       The negligence-based claims clearly arise out of the same alleged medical

misconduct – the purported failure to (i) treat Plaintiff’s sensitivity to anesthesia, (ii)

respect the information Plaintiff conveyed about her recovery, and (iii) treat Plaintiff’s

difficult recovery completely, without causing her further harm. (Proposed Second

Amended Complaint at ¶ 145, ¶ 149, ¶ 153.) Plaintiff alleges that Defendants

“significantly depart[ed] from how a reasonably careful person would act under the

circumstances” and “also owed a duty and duties to Ms. Doe to comply with statutory

requirements, including properly documenting her medical records and conditions.” (Id.

at ¶ 150, ¶ 154.) Plaintiff’s treatment or lack thereof occurred within the course of a

professional relationship. A plain reading of the proposed Second Amended Complaint

also makes it clear that the conduct alleged relates to a medical malpractice claim

arising from Plaintiff’s medical care and treatment, including but not limited to:

           •   She made the admitting nurse, Dr. Pickett-Blakely, Dr. Randolph, the
               transporting nurse, and the procedure room staff aware of her sensitivity
               to anesthesia and the plan for managing it (id. at ¶ 69);
           •   Defendants could have or should have used hard restraints, medication,
               and intubation in a “post sedation delirium situation” (id. at ¶ 77);
           •   “Defendants used no medical treatment procedure. They denied Ms. Doe
               medical treatment.” (id. at ¶ 79);
           •   Defendants “failed to provide Ms. Doe with post sedation delirium care”
               (id. at ¶ 87).
       Further, the treatment of individuals suffering from sensitivity reactions to

anesthesia facially raises questions of medical judgment well beyond the realm of the

common knowledge and experience of a layperson. As a result, Plaintiff’s claims are

                                               13
       Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 17 of 24




not ones of ordinary negligence, but medical malpractice. See Grossman, 868 A.2d

561. As such, because Plaintiff’s re-casted claims of negligence, gross negligence, and

recklessness are merely medical malpractice claims in disguise, and because Plaintiff

failed to file a certificate of merit, Plaintiff should not be permitted to proceed against Dr.

Randolph on Counts V, VI, and VII of the proposed Second Amended.10

           3. Plaintiff Should Not Be Permitted to Proceed Against Dr. Randolph
              Under Title VII, ADA, or Rehabilitation Act Claims Because Dr.
              Randolph is an Individual and was Plaintiff’s Anesthesiologist and
              not her Employer.

       Dr. Randolph is an individual (as opposed to an entity) and is not Plaintiff’s

employer or supervisor. Rather, he is alleged to be the anesthesiologist who “provided

anesthesia care” to Plaintiff in connection with her colonoscopy on February 20, 2018.

(Doc. 36-2 at ¶ 16.) Because Title VII and the Rehabilitation Act apply only to

employers, Dr. Randolph cannot be subject to those statutes. (42 U.S.C. § 2000e, et

seq. (prohibiting unlawful employment practices by employers under Title VII); 29

U.S.C. § 701 (prohibiting employers from discriminating against persons with disabilities

in matters of hiring, placement, or advancement under the Rehabilitation Act).

Moreover, as an individual, Dr. Randolph cannot be held individually liable under Title




10 Alternatively, Plaintiff should not be permitted to proceed on Count V because
“reckless conduct” is not a separate cause of action from negligence under
Pennsylvania law. See Ferrick Excavating & Grading Co. v. Senger Trucking Co., 484
A.2d 744, 749 (Pa. 1984) (discussing gradations in duty of care and types of
negligence); Archibald v. Kemble, 971 A.2d 513, 519 (Pa. Super. Ct. 2009) (concluding
that recklessness is not a separate tort, and is subsumed by a negligence claim),
appeal denied, 989 A.2d 914 (Pa. 2010). In Pennsylvania, “recklessness, or willfulness,
or wantonness refer to a degree of care.” See Archibald, 971 A.2d at 519. At its core, a
claim for recklessness applies to negligent conduct; thus, even if Plaintiff were to prove
that the Penn Defendants acted recklessly, the cause of action still sounds in
negligence and cannot be pursued as a separate cause of action. Id.
                                              14
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 18 of 24




VII, the ADA, or the Rehabilitation Act. Bennett v. Phila., 499 F.3d 281, 286-287 (3d

Cir. Pa. 2007) (imposing no individual liability under Title VII); Fitzpatrick v.

Pennsylvania Dept. of Transp., 40 F. Supp. 2d 631, 636-37 (E.D. Pa. 1999) (imposing

no individual liability under the ADA and Rehabilitation Act). As such, Plaintiff should

not be permitted to proceed against Dr. Randolph on Counts XVIII (Title VII), XXII (ADA

Title III), or XXIII (Rehabilitation Act).11

           4. Plaintiff Should Not Be Permitted to Proceed Against Dr. Randolph
              on her 14th Amendment Claims Because Dr. Randolph is Not a
              State Actor.

       Dr. Randolph, one of the doctors responsible for Plaintiff’s care, is a private actor

at a private hospital. (Doc. 36-2 at ¶ 16; Owens v. Travelers Ins. Co., 675 A.2d 751,

752 (Pa. Super. Ct. 1996) (stating “HUP does not fall within the scope of the term

‘governmental authority.’ HUP is a hospital affiliated with the University of

Pennsylvania. At the time of the reporting, HUP was acting as a private employer…”);

Trustees of University of Pennsylvania v. International Union of Operating Engineers,

Local 835, No. 90 – 5069, 1991 U.S. Dist. LEXIS 4578, at *1-3 (E.D. Pa. April 1, 1991)

(stating “the [Hospital of the University of Pennsylvania] is a private hospital…”).).

Plaintiff is not permitted to assert 14th Amendment Due Process claims against purely

private actors. Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (“The Fourteenth

Amendment provides that no state shall deprive any person of life, liberty or property,

without due process of law. The Fourteenth Amendment governs only state conduct, not




11Even if Plaintiff could pursue employment claims against Dr. Randolph, which she
cannot for the reasons set forth above, the claims in the proposed Second Amended
Complaint are well outside of the 90-day period to file suit triggered by the EEOC’s
Dismissal and Notice of Rights letter of May 10, 2019.
                                               15
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 19 of 24




that of private citizens.”). Therefore, Plaintiff should not be permitted to proceed against

Dr. Randolph in Count XVII (14th Amendment).

       D. Plaintiff Should Not Be Permitted to Assert Employment or New
          Constitutional Claims Against Dr. Pickett-Blakely.

       According to the proposed Second Amended Complaint, Defendant Dr. Pickett-

Blakely was the “doctor in charge of Ms. Doe’s care, and on information and belief is an

employee of Defendant HUP.” (Doc. 36-2 at ¶ 15.) Dr. Pickett-Blakely performed

Plaintiff’s colonoscopy on February 20, 2018. (Id. at ¶ 61.) Although Dr. Pickett-Blakely

was named in the original Complaint, Plaintiff seeks to add claims against her for an

alleged violation of the 14th Amendment (Count XVII). Like Dr. Randolph, Dr. Pickett-

Blakely is an individual and not Plaintiff’s employer or supervisor, and therefore, is not

subject to Title VII, the ADA, or the Rehabilitation Act. (See Section II.C.3. above.)

Also like Dr. Randolph, Dr. Pickett-Blakely is a purely private actor – a doctor at HUP

who performed Plaintiff’s colonoscopy. (Id.) As such, Plaintiff should not be permitted

to proceed against Dr. Pickett-Blakely on the employment claims set forth in Counts

XVIII (Title VII), XXII (ADA Title III), and XXIII (Rehabilitation Act) or the constitutional

claim set forth in Count XVII (14th Amendment).

       E. Plaintiff Should Not Be Permitted to Assert New Claims Against the
          Original Defendants.

       As set forth in Garvin, Plaintiff cannot take advantage of the relation back

doctrine for claims that she had knowledge of at the time she filed her original

Complaint but chose not to bring at that time. 354 F.3d at 221-22. See also Glover v.

F.D.I.C., 698 F.3d 139, 146-47 (3d Cir. 2012) (“[p]leadings are not like magic tricks,

where a plaintiff can hide a claim with one hand, only to pull it from her hat with the



                                              16
       Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 20 of 24




other”). In the original Complaint and Amended Complaint, Plaintiff asserted a multitude

of claims against the Penn Defendants, John Doe defendants (medical personnel), and

Richard Roe defendants (Penn police officers). (Docs. 1 and 19.) In the proposed

Second Amended Complaint, Plaintiff seeks to assert additional claims against the

original Defendants, including Fourth Amendment and 14th Amendment claims. (Doc.

36-2 at Counts VIII-XVII.) Nothing has changed since Plaintiff filed the original

Complaint, and Plaintiff has taken no discovery upon she can claim she learned

something new about the underlying facts of this case. The only intervening action is

that the Penn Defendants served their Rule 26 self-executing disclosures on March 12,

2020, which disclosures included the witnesses with knowledge of the claims and

defenses. (See Exhibit 1.) Plaintiff has provided no basis for adding new constitutional

claims nearly one year into this litigation, more than three months after the expiration of

the statute of limitations, and with only five weeks remaining in discovery. Accordingly,

Plaintiff should be prohibited from asserting new claims against the original Defendants

(Counts VIII-XVII).

       F. Plaintiff Should Not Be Permitted to Assert ADA Title II Claims Against
          Any of the Defendants.

       In Count XXI, Plaintiff asserts a claim against all Defendants based on Title II of

the ADA. While Plaintiff asserted the ADA Title II claim in the original Complaint, that

claim was eliminated from the Amended Complaint after letter briefing and a telephonic

conference with Judge Goldberg. (Doc. 9.) For unexplained reasons, Plaintiff has

resurrected the Title II ADA claim in the proposed Second Amended Complaint. (Doc.

36-2 at Count XXI.)




                                            17
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 21 of 24




        To prevail on a claim under Title II of the ADA, a plaintiff must prove (1) that the

plaintiff is "qualified" or that the plaintiff would be qualified if the defendant made

reasonable modifications, (2) that the plaintiff has a "disability," and (3) that "by reason

of such disability," the plaintiff was excluded from a service, program, or activity

provided by a public entity. McDonald v. Pa. State Police, No. 02:09-cv-00442, 2012

U.S. Dist. LEXIS 155725, *19 (W.D. Pa. Oct. 31, 2012), citing Bowers v. National

Collegiate Athletic Association, 475 F.3d 524, 553 n.32 (3d Cir. 2007) (emphasis

added). The ADA defines “public entity” as any State or local government; any

department, agency, special purpose district, or other instrumentality of a State or

States or local government; and The National Railroad Passenger Corporation, and any

commuter authority. 42 USCS § 12131. “Instrumentality of state,” as used in 42 USCS §

12131(1)(B), refers to governmental units or units created by them. Langston v. Milton

S. Hershey Med. Ctr., No.1:15-CV-02027, 2016 U.S. Dist. LEXIS 48332 (M.D. Pa. Apr.

11, 2016), citing Edison v. Douberly, 604 F.3d 1307, 1310 (11th Cir. 2010), reh'g, en

banc, denied, 405 Fed. Appx. 475 (11th Cir. 2010).

       Plain and simple, the Penn Defendants are not “public entities” as required to

pursue a Title II ADA claim. Riordan v. Marywood Univ., 2010 U.S. Dist. LEXIS 70475

at *6 (M.D. Pa. June 7, 2010), citing Ellis v. Morehouse Sch. of Med., 925 F. Supp.

1529, 1539 (N.D. Ga. 1996) (private medical school is not “public entity” as that term is

defined in Title II of ADA). To the contrary, Penn, HUP, and the Health System are

purely private institutions, consistently recognized as such by the federal courts. Univ.

of Penn. v. E.E.O.C., 493 U.S. 182 (1990) (the University of Pennsylvania is a private

college in the context of civil rights litigation); Doe v. Trs. of the Univ. of Pa., 270 F.



                                               18
       Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 22 of 24




Supp. 3d 799, 812 (E.D. Pa. 2017) (noting that the right to fundamental fairness does

not apply to students at private universities such as the University of Pennsylvania); Pik

v. Univ. of Pa., No. 08-5164, 2010 U.S. Dist. LEXIS 107346, at *7 (E.D. Pa. Oct. 7,

2010) (citation omitted) ("Penn is not a state actor for purposes of the plaintiff's § 1983

claims"); Trustees of University of Pennsylvania v. International Union of Operating

Engineers, Local 835, 1991 U.S. Dist. LEXIS 4578, at *1-3 (HUP is a private hospital);

Robinson v. English Dep't of University, Nos. 87-2476, 87-2554, 1988 U.S. Dist. LEXIS

12622, *14 (E.D. Pa. Nov. 8, 1988) (5th and 14th amendments to Constitution restrict

only the conduct of the states and not that of private parties such as the University of

Pennsylvania and its employees); Commonwealth v. Banks, 48 A. 277 (Pa. 1901)

(describing the University of Pennsylvania as being a purely private corporation or one

over which the Commonwealth exercises no control); Owens, 675 A.2d at 752. And of

course, the individuals named as defendants (Dr. Pickett-Blakely, Dr. Randolph, HUP

Security Officer Cattolico, HUP Security Officer Chin, Penn Police Officer Denschuick,

Penn Police Officer Alexander, and Penn Police Officer DiPallo) are individuals and not

entities, let alone “public entities” within the meaning of Title II of the ADA. (Doc. 36-2 at

¶¶ 15-21.) Because the Penn Defendants and the individuals are not public entities

within the meaning of Title II of the ADA, Plaintiff’s claim fails, and the Court should

dismiss Count XXI with prejudice.




                                             19
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 23 of 24




III.   CONCLUSION

       For the foregoing reasons, the Penn Defendants respectfully request that this

Court deny Plaintiff’s motion entirely or, in the alternative, prohibit Plaintiff from

proceeding on newly asserted futile and/or prejudicial claims. Alternative proposed

orders are attached.




                                            Respectfully submitted,

                                            TUCKER LAW GROUP, LLC

Dated: June 5, 2020                         /s/ Leslie M. Greenspan
                                            Joe H. Tucker, Esquire
                                            Kathleen Kirkpatrick, Esquire
                                            Leslie M. Greenspan, Esquire
                                            Ten Penn Center
                                            1801 Market Street, Suite 2500
                                            Philadelphia, PA 19103
                                            (215) 875-0609
                                            Attorneys for the Penn Defendants




                                              20
        Case 2:19-cv-02881-KSM Document 38 Filed 06/05/20 Page 24 of 24




                                CERTIFICATE OF SERVICE

       I, Leslie M. Greenspan, Esquire, hereby certify that a copy of the foregoing was

filed electronically. Notice of this filing will be sent to all parties through their counsel of

record by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.


                                            TUCKER LAW GROUP


Date: June 5, 2020                          /s/ Leslie M. Greenspan
                                            Leslie M. Greenspan, Esquire
